DETAILED ACTION
Response to Amendment
This is in response to Applicants amendment filed 12/20/2021 which has been entered. Claims 1, 5, 11 and 15 have been amended. Claims 2 and 12 have been cancelled. Claims 21 and 22 have been added. Claims 1, 3-11 and 13-22 are still pending in this application, with Claims 1 and 11 being independent.
Response to Arguments
Applicant’s arguments with respect to Claim(s) 1, 3-11 and 13-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1, 3-6, 8, 9, 11, 13-16, 18, 19, 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Lousky et al (2017/0194004 A1) in view of KORUS et al (2020/0117781 A1), and further in view of Sheets et al (2013/0232073 A1).
As per Claim 1, Lousky teaches a method for authenticating a registered user using a voice activated device, the method comprising: receiving, by a server computing device, first data representing a user identifier corresponding to a registered user and second data representing a device identifier corresponding to a voice activated device (caller name, customer number, caller telephone number: Figure 1 – References 12 and 26; Page 4, Paragraph [0052] and [0064]).

Lousky also teaches determining, by the server computing device, user metadata corresponding to the user identifier and a device audio type corresponding to the device identifier (Personal Details: Figure 1 – Reference 20; Page 4, Paragraph [0064]). (Note: In paragraph [0064], Lousky describes the retrieval of know your customer [KYC] questions related to information stored in a customer profile. The customer may be asked to provide personal details or describe prior transactions performed which is used to record an audio segment or an audio stream [i.e. user metadata corresponding to the user identifier and a device audio type])
Lousky further teaches receiving, by the server computing device, third data representing a spoken voice utterance having the calculated length corresponding to the registered user using the voice activated device (Page 7, Paragraphs [0101] and [0102]); and processing, by the server computing device, the third data representing the spoken voice utterance based on the device audio type (Page 7, Paragraphs [0101] and [0102]).
Lousky additionally teaches comparing, by the server computing device, the processed third data representing the spoken voice utterance and a voiceprint associated with the registered user (Page 7, Paragraphs [0103] – [0106]); and validating, by the server computing device, the registered user in response to determining that the processed third data representing the spoken voice utterance matches the voiceprint associated with the registered user (Page 7, Paragraph [0108]).
Lousky does not teach wherein the user metadata comprises a user speaking style. However, Korus teaches wherein the user metadata comprises a user speaking style (Page 2, Paragraph [0013]). (Note: Applicant’s Specification mentions a user speaking style but provides no information describing it which allows for multiple interpretations of the recited user speaking style. In paragraph [0013], Korus describes physiological components produced by the vocal tract [e.g. voice tone and pitch] and voice behavioral components [e.g. accent, cadence and pronunciation]) 

The combination of Lousky and Korus does not the device audio type corresponding to audio received from one of a smartphone, a tablet, a laptop, a personal computer, or a voice assistant device; calculating, by the server computing device, a risk score based on the user metadata corresponding to the user identifier; and calculating, by the server computing device, a length of spoken voice utterance based on the calculated risk score.
However, Sheets teaches the device audio type corresponding to audio received from one of a smartphone, a tablet, a laptop, a personal computer, or a voice assistant device (Page 3, Paragraphs [0036] and [0037]); calculating, by the server computing device, a risk score based on the user metadata corresponding to the user identifier (Page 2, Paragraph [0034]; Page 3, Paragraph [0037]; Page 5, Paragraph [0071] – Page 6, Paragraph [0072]); and calculating, by the server computing device, a length of spoken voice utterance based on the calculated risk score (Page 2, Paragraph [0034]; Page 3, Paragraph [0037]; Page 5, Paragraph [0071] – Page 6, Paragraph [0072]).
(Note: In paragraph [0036], Sheets describes a consumer device as being one of a personal digital assistant [i.e. voice assistant device], smart phone, tablet, notebook computer [i.e. laptop/personal computer]. In paragraph [0037], Sheets describes the use of biometric technology [e.g. voicer ecognition] to authenticate a user. In paragraph [0034], Sheets describes a predetermined correlation being used to establish a risk factor as to user authentication wherein a high correlation indicates the user has a low risk factor; and a low correlation indicates the user has a high risk factor)
(Note: In paragraph [0087], Lousky describes extracting segments of speech from or a predetermined maximum duration wherein the maximum duration is commensurate with the duration of verbal response by users interacting with interactive voice response [IVR] systems [e.g. 3 to 5 seconds with a maximum of 5 seconds]. Figures 6A and 6B of Sheets is an illustration of a prompt shown to a user to obtain a voice sample for registration and verification purposes [e.g. The quick brown fox jumps over the lazy dog])

It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method taught by Lousky and Korus with the method as taught by Sheets to provide an additional layer of security for individuals conducting financial transactions that that enable verification of identity without requiring the disclosure of personally identifying information.
As per Claims 3, 4, 13 and 14, the combination of Lousky, Korus and Sheets teaches wherein the server computing device is further configured to receive a user location from the voice activated device; and wherein the server computing device is further configured to calculate the risk score based on the user location (Sheets: Page 6, Paragraph [0072]).
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method and system taught by Lousky and Korus with the method and system as taught by Sheets to provide an additional layer of security for individuals conducting financial transactions that that enable verification of identity without requiring the disclosure of personally identifying information.

As per Claims 6 and 16, the combination of Lousky, Korus and Sheets teaches wherein the spoken voice utterance comprises a user intention (Sheets – Money Transfer: Page 4, Paragraph [0048]). It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method and system taught by Lousky and Korus with the method and system as taught by Sheets to provide an additional layer of security for individuals conducting financial transactions that that enable verification of identity without requiring the disclosure of personally identifying information.
As per Claims 8 and 18, the combination of Lousky, Korus and Sheets teaches wherein the voiceprint associated with the registered user corresponds to previously generated spoken voice utterances (Sheets: Figure 6A and 6B; Page 7, Paragraphs [0093] and [0094]). It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method and system taught by Lousky and Korus with the method and system as taught by Sheets to provide an additional layer of security for individuals conducting financial transactions that that enable verification of identity without requiring the disclosure of personally identifying information.

It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method and system taught by Lousky and Korus with the method and system as taught by Sheets to provide an additional layer of security for individuals conducting financial transactions that that enable verification of identity without requiring the disclosure of personally identifying information.
As per Claim 11, the combination of Lousky, Korus and Sheets teaches a system and method for authenticating a registered user using a voice activated device as described in Claim 1 above. It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method and system taught by Lousky and Korus with the method and system as taught by Sheets to provide an additional layer of security for individuals conducting financial transactions that that enable verification of identity without requiring the disclosure of personally identifying information.
As per Claims 21 and 22, the combination of Lousky, Korus and Sheets teaches wherein the voice activated device comprises a voice assistant device as described in Claim 1. (Note: Applicant’s Specification mentions a voice assistant device but provides no information describing it which allows for multiple interpretations for the recited voice assistant device. In paragraphs [0036] and [0037], Sheets describes a smartphone and a personal digital assistant. The priority date of this application is 02/03/2019 and as of the date of filing any apple or android smartphone has a virtual assistant that a user can use their voice to interact with)
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method and system taught by Lousky and Korus with the .

Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Lousky et al (2017/0194004 A1) in view of KORUS et al (2020/0117781 A1), and further in view of Sheets et al (2013/0232073 A1) as applied to Claims 6 and 16 above, and further in view of Cook et al (6,788,770 B1).
As per Claims 7 and 17, the combination of Lousky, Korus and Sheets teaches the method and system of Claims 6 and 16; but does not teach wherein the server computing device is further configured to determine an experience flow based on the user intention. However, Cook teaches wherein the server computing device is further configured to determine an experience flow based on the user intention (Figure 2; Column 2, Line 52 – Column 3, Line 26).
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method and system taught by Lousky, Korus and Sheets with the method and system as taught by Cook to keep voice prompts as short and concise as possible to minimize the time required to navigate a particular menu in an effort to prevent caller annoyance and/or frustration over wasted time.

Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lousky et al (2017/0194004 A1) in view of KORUS et al (2020/0117781 A1), and further in view of Sheets et al (2013/0232073 A1) as applied to Claims 9 and 19 above, and further in view of CHMIELEWSKI et al (2018/0198841 A1).
As per Claims 10 and 20, the combination of Lousky, Korus and Sheets teaches the method and system of Claims 9 and 19; but does not teach wherein the server computing device is further configured to encrypt the security token with a certificate. However, Chmielewski teaches wherein the server computing device is further configured to encrypt the security token with a certificate (Page 5, Paragraph [0082]).
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method and system taught by Lousky, Korus and Sheets with the method and system as taught by Chmielewski to combat identity theft committed by bad actors by securing and protecting personally identifying information (PII) from malicious actors seeking to exploit customer information for personal gain.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Creamer et al (2004/0193403 A1), WASSERBLAT et al (2010/0228656 A1), Golan et al (2005/0097320 A1), Pollack et al (10,867,612 B1), Zeppenfeld et al (2014/0254778 A1), Timemet al (2014/0379340 A1), Goel et al (2018/0308487 A1), Lester et al (9,928,839 B1), Reiner (2013/0311190 A1), Bhaskaran (2015/0187359 A1), Chang (2004/0162726 A1) and Brandwine (9,032,217 B1). Each of these describes systems and methods of performing biometric authorization of users.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHARYE POPE whose telephone number is (571)270-5587. The examiner can normally be reached Monday - Friday 8AM - 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on (571) 272-7488. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KHARYE POPE/Examiner, Art Unit 2652